[Cite as State v. Toran, 2022-Ohio-2796.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :   APPEAL NO. C-210431
                                                TRIAL NO. B-1905672
       Plaintiff-Appellee,                  :

 vs.                                        :
                                                    O P I N I O N.
JAMIE TORAN,                                :

    Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: August 12, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Brian A. Smith Law Firm, LLC, and Brian A. Smith, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Defendant-appellant Jamie Toran was arrested and charged with

carrying a concealed weapon, improper handling of a firearm in a motor vehicle, and
having a weapon while under a disability after police conducted a warrantless search
of a vehicle during a traffic stop and found a loaded revolver in the interior panel of

the passenger door. Toran filed a motion to suppress the evidence obtained during
the traffic stop, and the trial court overruled the motion after a hearing. Following
Toran’s pleas of no contest, the trial court found Toran guilty of the charges and

sentenced him to five years of community control. Toran now appeals.

       {¶2}   Although the traffic stop was proper, because the search of the vehicle
was not justified under an exception to the Fourth Amendment’s warrant requirement,

we hold that the trial court erred in denying the motion to suppress, and we reverse

the judgment of the trial court.
                          I.       The Suppression Hearing
       {¶3}   At the suppression hearing, the parties stipulated that the search of the

vehicle Toran was driving was conducted without a warrant. The burden then shifted
to the state to establish that the search was nonetheless proper.

       {¶4}   Hamilton County Sheriff’s Deputy Kevin Singleton testified that he
conducted a traffic stop of a Chevrolet truck for improper display of a temporary
license placard. He said that the vehicle had a partially tinted window, and that the
temporary license placard was “pushed down” in the bottom right corner of the
vehicle’s rear window and was “obscured.” Due to the tinting of the window and the
positioning of the placard, the deputy testified, the placard was not in plain view.

       {¶5}   Toran, the driver, was the sole occupant of the vehicle. He verbally
identified himself to the deputy, but he had no license or government-issued
identification on his person.
       {¶6}   The deputy verified Toran’s identity and learned that he had not had a
valid driver’s license for three years. In addition, the deputy learned that Toran had


                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



recently been stopped by another police agency for driving the same vehicle while he
was under a license suspension. The deputy cited Toran for driving under suspension

and for improper display of a temporary license placard.
       {¶7}   The deputy determined that the vehicle had to be towed because no
licensed driver was present at the scene of the traffic stop to drive the vehicle. The

deputy testified:
       Due to the stop and the status [of Toran’s suspended license], what our
       policy is, an inventory search of that vehicle was conducted, any

       damage, anything. I have been doing this occupation, road patrol, just

       short of 20 years. I am systematic about how we do the tows because, if
       there is damage all over the car, valuables can be in the car, and officers

       need to be accountable.

       {¶8}   The officer conducted a search of the vehicle and discovered a loaded
revolver in the interior panel of the passenger door. Toran was arrested and charged

with carrying a concealed weapon, improper handling of a firearm in a motor vehicle,

and having a weapon while under a disability.
                         II.      The Trial Court’s Decision
       {¶9}   The trial court denied the motion to suppress. In its oral comments
explaining its decision, the court found that the traffic stop of the vehicle for improper
display of a temporary license placard was proper. The court found that because of
the tinted window and the positioning of the placard, the officer had probable cause
to believe that a violation of the law requiring temporary license placards to be
displayed in plain view had occurred.

       {¶10} In addition, the court found that the deputy was not able to release the
vehicle to Toran because he did not have a driver’s license and had previously been
stopped driving the vehicle while under suspension. The court determined that the
warrantless search was conducted pursuant to the inventory-search exception to the




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



warrant requirement, and that Toran’s Fourth Amendment rights were not violated.
The court denied Toran’s motion to suppress.

     III.     The Trial Court Erred by Denying the Motion to Suppress
       {¶11} In two assignments of error, Toran argues that the trial court erred in
failing to grant his motion to suppress. In his first assignment of error, he challenges

the traffic stop, and in his second, he challenges the vehicle search. He argues that
both the stop and the search violated the Fourth and Fourteenth Amendments to the
United States Constitution and Article I, Section 14, of the Ohio Constitution.

       {¶12} Appellate review of a motion to suppress presents a mixed question of
law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71,
¶ 8. We must accept the trial court’s factual findings if they are supported by

competent, credible evidence, but we review de novo the trial court’s application of the

law to those facts. Id.

                               A. The Traffic Stop
       {¶13} In his first assignment of error, Toran argues that the trial court erred
in overruling his motion to suppress where the traffic stop of his vehicle was not

supported by a reasonable articulable suspicion that a traffic violation or other
criminal activity had occurred.
       {¶14} The Fourth Amendment to the United States Constitution, as made
applicable to the states by the Fourteenth Amendment, and Section 14, Article I of the
Ohio Constitution guarantee the right to be free from unreasonable searches and
seizures. See State v. Leak, 145 Ohio St.3d 165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 13.
Because a traffic stop constitutes a seizure within the meaning of the Fourth

Amendment, the traffic stop must comply with the Fourth Amendment’s
reasonableness requirement. State v. Howell, 2018-Ohio-591, 106 N.E.3d 337, ¶ 11
(1st Dist.); Whren v. United States, 517 U.S. 806, 809-810, 116 S.Ct. 1769, 135 L.Ed.2d

89 (1996).




                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶15} When an officer witnesses a specific violation of the traffic code, a stop
of the vehicle is supported by probable cause. Howell at ¶ 11. “The test is whether an

objectively reasonable police officer would believe that a traffic violation has occurred
based upon the totality of the circumstances.” Id. at ¶ 15, quoting State v. Cronin, 1st
Dist. Hamilton No. C-100266, 2011-Ohio-1479, ¶ 11.

       {¶16} In addition, even in the absence of probable cause, an officer may
initiate a traffic stop when the officer has a reasonable articulable suspicion that a
crime or a traffic violation has been, or is being, committed. Id. at ¶ 12; State v. Mays,

119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 7. An investigatory traffic

stop is permitted in such a situation for the officer to confirm or refute her or his
suspicions. Howell at ¶ 12. A court must examine the totality of the circumstances to

determine whether an officer had a reasonable articulable suspicion to initiate a traffic

stop. Id.
       {¶17} Probable cause is a stricter standard than reasonable articulable
suspicion. Mays at ¶ 23. “The former subsumes the latter. * * * An officer who has

probable cause necessarily has a reasonable and articulable suspicion, which is all the
officer needs to justify a stop.” Id.

       {¶18} Former R.C. 4503.21(A)(3), in effect at the time of Toran’s traffic stop,
allowed a temporary license placard to be displayed on the rear window of the vehicle
if the placard was in plain view from the rear of the vehicle and was not covered by any
material that obstructed the placard’s visibility:

       No person to whom a temporary license placard or windshield sticker

       has been issued for the use of a motor vehicle under section 4503.182 of

       the Revised Code, and no operator of that motor vehicle, shall fail to

       display the temporary license placard in plain view from the rear of the

       vehicle either in the rear window or on an external rear surface of the

       motor vehicle, or fail to display the windshield sticker in plain view on


                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       the rear window of the motor vehicle. No temporary license placard or

       windshield sticker shall be covered by any material that obstructs its

       visibility.

       {¶19} The Twelfth District recently considered the same version of R.C.
4503.21(A)(3) in State v. Smith, 12th Dist. Madison No. CA2021-11-020, 2022-Ohio-

2383, ¶ 3, and explained:
       “The intent of the law is to require that license plates be visible to law
       enforcement personnel and others who may have reason to note the

       number for identification purposes.” State v. Anderson, 11th Dist. Lake

       No. 2017-L-127, 2018-Ohio-2455, ¶ 18, citing State v. Durfee, 11th Dist.
       Lake No. 96-L-198, 1998 Ohio App. LEXIS 865, *8 (Mar. 6, 1998).

       Because of this, the definition of “plain view” as used in that statute

       contemplates “actually being able to read the letters and numbers” on
       the temporary license placard being displayed from the rear of one’s

       vehicle. See Wilmington v. Connor, 144 Ohio App.3d 735, 739[, 761

       N.E.2d 663] (12th Dist.2001) (“[t]he definition of ‘plain view’
       contemplates actually being able to read the letters and numbers on the

       license plate”), citing State v. Hanna, 6th Dist. Williams No. WM-99-
       016, 2000 Ohio App. LEXIS 879, *7 (Mar. 10, 2000).
       {¶20} At the suppression hearing, the deputy testified that he conducted a
traffic stop of the truck driven by Toran because of the improper display of a temporary
license “plate.” He testified that the temporary license placard was pushed down into
the bottom right corner of the rear window of the truck’s cab and that it was obscured

by the tinting of the window. Due to the tinting of the window and the positioning of
the placard, he testified that the placard “was absolutely not in plain view” from the
rear of the truck.




                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} Considering the totality of the circumstances, an objectively reasonable
police officer would believe that Toran violated former R.C. 4503.21(A)(3) because the

temporary license placard was not in plain view from the rear of the vehicle. Therefore,
the deputy not only had a reasonable articulable suspicion to stop Toran, but he also
had probable cause to believe that a violation of the statute occurred. Therefore, we

hold that the trial court properly concluded that the traffic stop was constitutionally
valid. We overrule the first assignment of error.

                             B. The Vehicle Search
       {¶22} In his second assignment of error, Toran argues that the trial court erred
in failing to grant his motion to suppress because the warrantless vehicle search was

not a proper inventory search. He argues that the evidence failed to show that the

search was conducted in accordance with standard police procedure, and that the state
did not provide evidence of a standardized inventory-search policy.

       {¶23} The state asserts that Toran failed to raise the issue of an inventory-
search policy below and that he cannot raise it on appeal. However, Toran’s motion
to suppress sufficiently alleged that a warrantless inventory search of his vehicle was

conducted during an improper traffic stop. In addition, at the beginning of the
suppression hearing, defense counsel asserted that there was no exception to the
search-warrant requirement that would allow the deputy to lawfully search the vehicle.
       {¶24} Moreover, when the parties stipulated that the deputy did not have a
search warrant when he searched the vehicle, “[a]t that point, the state had the burden
to establish that there was an exception to the warrant requirement that allowed [the
deputy] to search the vehicle.” See State v. Beasley, 1st Dist. Hamilton No. C-180152,

2019-Ohio-3936, ¶ 15. The state had to establish which exception it was relying on;
Toran did not have to go forward with any argument or evidence until the state offered
evidence of an exception. Here, the state argued below, and the trial court found, that

no Fourth Amendment violation occurred because the evidence was discovered during
an inventory search of the vehicle.


                                               7
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶25} In general, warrantless searches are per se unreasonable under the
Fourth Amendment, subject to a few well-established exceptions. Katz v. United

States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). An inventory search of
a vehicle is one of the well-established exceptions to the Fourth Amendment’s warrant
requirement. State v. Banks-Harvey, 152 Ohio St.3d 368, 2018-Ohio-201, 96 N.E.3d

262, ¶ 20. “An inventory search is not subject to the Fourth Amendment’s warrant
requirement or a probable-cause review, because it is a search that is made for
administrative reasons and is unrelated to a criminal investigation.” Id. The purpose

is to make a record of what is found in and on the vehicle. The inventory search of a

vehicle protects an owner’s property while it remains in police custody, protects police
against claims of lost, stolen, or damaged property, and protects police from

dangerous items. See id. at ¶ 21; South Dakota v. Opperman, 428 U.S. 364, 369, 96

S.Ct. 3092, 49 L.Ed.2d 1000 (1976).
       {¶26} An inventory search of a vehicle must follow a lawful impoundment of
that vehicle and must not be a pretext for an evidentiary search. Leak, 145 Ohio St.3d

165, 2016-Ohio-154, 47 N.E.3d 821, at ¶ 30. An inventory search must be conducted
in good faith and in accordance with reasonable standardized procedures or

established routines. State v. Hathman, 65 Ohio St.3d 403, 604 N.E.2d 743 (1992),
paragraph one of the syllabus. “While those procedures need not be in writing, the
state must show that the police department has a standardized routine policy, and that
the officer’s conduct conformed to that policy.” State v. Smith, 1st Dist. Hamilton No.
C-200352, 2021-Ohio-2654, ¶ 35, quoting State v. Ojile, 1st Dist. Hamilton Nos. C-
110677 and C-110678, 2012-Ohio-6015, ¶ 66.

       {¶27} In State v. Beasley, 1st Dist. Hamilton No. C-180152, 2019-Ohio-3936,
this court held that the state failed to demonstrate that a warrantless search of a
vehicle was conducted pursuant to a proper inventory search where no evidence was
presented regarding the police department’s inventory-search policy. “The policy was
not introduced at the [suppression] hearing, and [the officer] did not testify to its


                                              8
                      OHIO FIRST DISTRICT COURT OF APPEALS



details.” Beasley at ¶ 14. We said that, at most, the officer’s testimony reflected that
his department had a policy under which:

       [W]e inventory the vehicle to make sure that we write down any
       pertinent belongings that might be in the vehicle so that [an occupant’s]
       objects and items in the vehicle are protected when it goes to the tow lot

       to make sure all of those items are returned.
Id.
       {¶28} We held that not only was the officer’s testimony insufficient, but the
video evidence did not indicate “that the officers followed even this ‘procedure’ as

neither officer is seen writing anything down, and no writing was introduced at the
hearing.” Id. We held that without evidence of the department’s inventory-search

policy, whether by introduction of the policy itself or by an officer’s testimony about

the policy’s details, the state did not meet its burden to demonstrate that an exception
to the warrant requirement allowed the officer to search the vehicle. Id. at ¶ 15. We

reversed the appellant’s conviction and the decision of the trial court denying the

motion to suppress. Id. at ¶ 16.
       {¶29} Similar to Beasley, in this case, the state did not present evidence
regarding the policy that the deputy was relying upon for the vehicle search—the
policy was not introduced into evidence, and the deputy’s testimony did not set forth
any details about the sheriff’s department inventory-search policy. At most, the
deputy’s testimony as to a sheriff’s department policy, as set forth above, was that he
conducted an “inventory search” of the vehicle, that in his nearly 20 years as a patrol
officer, he was “systematic about how we do the tows because, if there is damage all

over the car, valuables can be in the car, and officers need to be accountable.” In short,
there was no evidence as to what the policy or procedures were.
       {¶30} The evidence presented by the state was insufficient to demonstrate that
the inventory search of the vehicle was made in accordance with standardized
procedures of the sheriff’s department. Consequently, the state failed to meet its


                                                9
                      OHIO FIRST DISTRICT COURT OF APPEALS



burden to demonstrate that there was an exception to the Fourth Amendment’s
warrant requirement that allowed the deputy to search the vehicle. See Beasley, 1st

Dist. Hamilton No. C-180152, 2019-Ohio-3936, at ¶ 15. We hold that the deputy’s
warrantless search of the vehicle was not reasonable under the Fourth Amendment
and that the trial court erred by failing to suppress the evidence seized in the search.

We sustain the second assignment of error.
                                   IV.     Conclusion
       {¶31} Consequently, we reverse Toran’s convictions and the decision of the
trial court denying his motion to suppress.         We remand this case for further

proceedings in accordance with the law and this opinion.
                                              Judgment reversed and cause remanded.

BERGERON and BOCK, JJ., concur.

Please note:
       The court has recorded its own entry this date.




                                               10